Citation Nr: 0502052	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  02 05-209	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, also claimed as secondary to Guillain-
Barré syndrome due to a claimed swine flu vaccination.

2.  Entitlement to service connection for headaches, also 
claimed as secondary to Guillain-Barré syndrome due to a 
claimed swine flu vaccination.

3.  Entitlement to service connection for a neck disability, 
also claimed as secondary to Guillain-Barré syndrome due to a 
claimed swine flu vaccination.

4.  Entitlement to service connection for a back disability, 
also claimed as secondary to Guillain-Barré syndrome due to a 
claimed swine flu vaccination.

5.  Entitlement to service connection for sinusitis, also 
claimed as secondary to Guillain-Barré syndrome due to a 
claimed swine flu vaccination.

6.  Entitlement to service connection for a bilateral foot 
disability.

7.  Entitlement to service connection for a bilateral knee 
disability.

8.  Entitlement to service connection for syphilis.

9.  Entitlement to service connection for warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
October 1980.  In September 2001, VA ruled that the period of 
service from January 15, 1976, to January 14, 1979, is 
considered honorable, and the period from January 15, 1979, 
to October 10, 1980, is considered dishonorable for VA 
purposes.  He did not appeal this decision.

This case comes to the Board of Veterans' Appeals (Board) 
from September 2001, and March 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In September 2001, the RO 
denied the veteran's claims for service connection for an 
acquired psychiatric disorder (claimed as "nerves"), 
headaches, sinusitis, neck, back, bilateral feet, and 
bilateral knee disabilities.  He filed a timely appeal.  In 
July 2003, the Board remanded the appeal because he indicated 
he wanted a hearing at the RO before a Veterans Law Judge 
(VLJ).  A hearing was scheduled; but, in November 2003, he 
indicated he could not attend due to his medical condition 
and asked the appeal to continue without a hearing.

In March 2004, the RO denied the veteran's claims for service 
connection for syphilis and warts.  Again, he filed a timely 
appeal.  So those issues are also currently before the Board.

In July 2003, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2004).

The issues of service connection for headaches, sinusitis, 
neck, back, and left foot disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence does not indicate the veteran has Guillain-
Barré syndrome due to a swine flu vaccination.

2.  The veteran's syphilis, including neurosyphilis, acquired 
psychiatric disorder, right foot, and bilateral knee 
disabilities did not originate in service and are not 
otherwise causally related to his military service or a 
service-connected disability.


CONCLUSION OF LAW

The veteran's syphilis, including neurosyphilis, acquired 
psychiatric disorder, right foot, and bilateral knee 
disabilities were not incurred or aggravated during service 
and are not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.310 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, the RO provided the 
required VCAA notice in a May 2001 letter.  That letter was 
sent prior to the RO's initial unfavorable decision in 
September 2001, in accordance with the holding in Pelegrini 
II.  The RO also sent him VCAA notice in January 2004 for his 
claims for service connection for syphilis and warts.  That 
notice was sent before its initial decision in March 2004, 
which again complies with the timing requirements outlined in 
Pelegrini II.   

With regard to the veteran's claims for service connection 
for bilateral foot and knee disabilities, the RO provided the 
required VCAA notice in a December 2003 letter.  The Board 
notes the letter referred specifically to a right knee 
disability instead of a bilateral knee disability, but the 
type of evidence needed to support a claim for service 
connection for either knee is the same.  So the Board finds 
this to be harmless error.

Because the December 2003 letter was sent after the RO's 
initial September 2001 unfavorable decision, compliance with 
the explicit timing requirements of §5103(a) would seem 
impossible without the nullification of that initial decision 
regarding these claims.  But in Pelegrini II, the Court 
stated it was (1) "neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ [agency of 
original jurisdiction] action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claims to the RO for 
further development and readjudication.  

But, here, a remand for this reason is unnecessary because 
any defect with respect to the timing of the December 2003 
VCAA notice was merely harmless error.  The veteran has been 
provided with every opportunity to submit additional evidence 
and argument in support of the claims.  Moreover, the RO 
considered the additional evidence provided by the veteran 
prior to its August 2004 issuance of the supplemental 
statement of the case (SSOC) - which considered the claims 
based on the additional evidence submitted or otherwise 
obtained since the initial rating decision at issue and 
statement of the case (SOC) and any prior SSOCs.  Therefore, 
notwithstanding the requirements of Pelegrini II as to the 
timing of the VCAA notification, deciding this appeal at this 
juncture is not prejudicial error to the veteran.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the May 2001, December 2003, and January 2004 
VCAA notice letters that were provided to the veteran do not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VCAA letters requested that he provide or 
identify any evidence supporting his claim and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of May 2001, the veteran was 
requested to respond within 30 days.  The December 2003 VCAA 
letter informed him that he could take up to one year to 
respond without jeopardizing the potential effective date for 
compensation - should, in fact, his claims be granted.  The 
January 2004 VCAA letter also informed him that he could take 
up to a year to submit additional evidence, but encouraged 
him to submit such evidence within 30 days.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's service medical records (SMRs), 
and private medical records from Brynn Marr Hospital, Dr. 
Muther, Dr. Gerhard, Dr. Colligan, the Center for Counseling 
and Evaluation, and Franklin Square Hospital were submitted.  
In addition, the RO obtained his records from the Social 
Security Administration (SSA), which included records from 
the above-mentioned healthcare facilities as well as Onslow 
Memorial Hospital, Dr. Gibbs, Dr. Apostolou, Chase City 
Family Practice, Coastal Neurological Associates, P.A.  VA 
outpatient treatment (VAOPT) records from the VA Medical 
Center (VAMC) in Fayetteville, North Carolina, were also 
obtained.  Over 1 year has passed since the most recent VCAA 
letter was sent to the veteran, and he has not indicated he 
has any additional relevant information or evidence to 
submit, or which needs to be obtained.  Furthermore, although 
offered, he declined his opportunity for a hearing to provide 
oral testimony in support of the claims.  38 C.F.R. 
§ 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of these claims.


Factual Background

The veteran's SMRs indicate no abnormalities (except for 
several scars) at his January 1976 enlistment examination.  
In February 1976, he received vaccines for the flu, 
meningitis, and polio.  In March 1976, he was admitted to the 
emergency room at Ft. Dix because he injured his right elbow 
while playing football.  There was mild swelling of the 
joint, but he had full range of motion (ROM).  In May 1977, 
he complained of low back pain, and the examiner noted a 
possible strain of the lumbar spine.  In July 1977, he 
complained of a sinus headache.  

In January 1978, the veteran complained of symptoms 
consistent with the flu, and was treated with Robitussin.  
Along with these flu-like symptoms, he complained of a stiff 
neck and sore upper back.  In March 1978, he complained of 
back pain caused by a fall the previous week.  Upon physical 
examination, pain and tenderness were noted in the lumbar 
area of the back, but no abnormalities were noted.  In April 
1978, he complained of having a severe headache since lifting 
weights two days earlier.  

In April 1978, the veteran was involved in a motorcycle 
accident.  He complained of pain in his right iliac crest 
(hip), olecranon (elbow), and mid tibia (shin).  X-rays were 
within normal limits.  A month later, he complained of pain 
on the left side of his left foot, which he stated he hurt 
during the motorcycle accident.  There was some edema and 
redness, but no discoloration or fracture.  A sprain was 
noted.  In June 1978, he complained of trouble sleeping 
because of sinus troubles.  He was treated with Sudafed.  
Later that month, he complained of low back pain lasting 3 
days caused by moving heavy furniture.  A possible pulled 
muscle was noted.

As mentioned earlier, the veteran's military service after 
January 1979 is considered dishonorable for the purposes of 
VA benefits.  During this time period, his SMRs indicate he 
complained of back pain in February 1979; pain in his right 
heel in July 1979; back pain and warts on his hands in 
September 1979; and pain in his knees in October 1979.

A June 1988 record from Franklin Square Hospital indicates 
the veteran was treated for syphilis one year previously, but 
had a positive blood test 3 months earlier.  He complained of 
weakness, tiredness and aching in the arms.  An April 1989 
record notes that he was diagnosed in July 1988 and treated.  
He worried about recurrence, but none was noted.  

A February 1996 record from Dr. Gerhard indicates the veteran 
was involved in a motor vehicle accident (MVA).  The veteran 
complained of daily headaches, dizziness, bilateral shoulder 
pain, bilateral knee pain, numbness in the hand and feet, 
paresthesias throughout back as a result of this accident.  
He reportedly drove his truck into some trees at 50 mph.  He 
continued to receive physical therapy for this accident 
through at least November 1998.

The veteran was involuntarily admitted to Brynn Marr Hospital 
in June 1996 for psychiatric reasons.

In January 1997, the veteran was admitted to Brynn Marr 
Hospital after exhibiting bizarre behavior, including arguing 
with himself for hours at a time.  He was diagnosed with 
mixed bipolar disorder.  A history of neurosyphilis was 
noted.  He was discharged in February 1997.

A February 1997 record from Onslow Memorial Hospital 
indicates the veteran had an abnormal EEG with excessive slow 
activity indicative of nonspecific neuronal dysfunction.  The 
holter monitor was within normal limits.  Laboratory results 
indicated a fluorescent treponemal antibody (FTA) test, used 
to detect tertiary syphilis, was non-reactive.

Medical records from Dr. Muther indicate the veteran had a 
seizure episode on the day he was admitted to Brynn Marr (in 
January 1997), and that he was seen at Onslow Memorial 
Hospital.  He had never before had a seizure or loss of 
consciousness.  The single seizure episode was reportedly due 
to alcohol withdrawal, but the veteran denied having an 
alcohol problem.  He reported having been diagnosed with 
neurosyphilis in 1985, but after treatment his spinal fluid 
was negative.  He reported that this is when his depression 
began.  

A June 1997 letter from Dr. Ballenger of Coastal Neurological 
Associates, P.A., notes the veteran had one seizure that 
seemed generalized with no recurrence and was off all 
medications.  The doctor saw no problems with him sitting, 
standing, moving about, lifting, carrying or handling 
objects, hearing, speaking or traveling.

In August 1999, Dr. Muther indicated the veteran's blood 
work-up probably indicated he did not have neurosyphilis.

In November 1999, Dr. Suslick from Chase City Family Practice 
Assoc., diagnosed the veteran with polycythemia, and was told 
he must quit smoking.

Private medical records from Dr. Colligan indicate the 
veteran was treated for bipolar disorder, depression, and 
headaches from February 2000 to April 2001.  

A July 2000 record from Dr. Gibbs indicates the veteran 
reported using alcohol to get to sleep. He was diagnosed with 
bipolar affective disorder and alcohol abuse.

August 2000 SSA records indicate the veteran had a primary 
diagnosis of bipolar disorder, and a secondary diagnosis of 
mood disorders, and was determined eligible for disability 
benefits effective retroactively since March 1996.

In December 2000, the veteran filed a claim with VA for a 
back injury, right foot injury, left foot injuries, knee 
injury, sinus problems, and headaches.

In January 2001, the veteran claimed he was disabled because 
of his back, neck, headaches, sinuses, and nerves, which he 
indicated might have something to do with the swine flu 
vaccine he said he received in January 1976.  He reported 
having been hospitalized for 4 days, and was told a rare 
nerve disorder (Guillain-Barré syndrome) could be possible 
from it.

In August 2001, the veteran went to the Center for Counseling 
and Evaluation.  He reported having neck problems since 1996, 
and heart trouble since 1987.  He also reported being 
diagnosed with neurological syphilis, which had been treated 
for the most part.  He said he had not known he had it for a 
long time.  He stated he developed a wart on his penis in 
1980 while he was in Virginia Beach and the physician told 
him not to worry about it.  He said he contracted 
neurosyphilis while in the military.  He complained of joint 
pain and numbness in his legs and feet.  He reported a MVA in 
1996 in which he ran over a dog and killed it.  He also 
reported a tour in Vietnam and described having severe post-
traumatic stress symptoms.  He was diagnosed with chronic 
post-traumatic stress disorder, and recurrent major 
depressive disorder.

As mentioned earlier, in September 2001, VA determined the 
veteran's service from January 15, 1976, to January 14, 1979, 
was considered honorable, and from January 15, 1979, to 
October 10, 1980, was considered dishonorable for VA 
purposes.  He did not appeal that decision.

In September 2001, the RO denied his claims for service 
connection for nerves/depression, headaches, neck, back 
injury, bilateral feet, knee strain, and sinusitis.  

An October 2001 note from the Center for Counseling and 
Evaluation indicates the veteran complained of fatigue.  The 
licensed professional counselor noted that it might be 
secondary to a swine flue shot he reportedly received in 
March 1976.

A December 2001 VAOPT record indicates diagnoses of 
depression, and possible "benzo dependent" (cigarette 
smoke).  A note was made to rule out schizoaffective 
disorder.

In May 2002, the veteran submitted a copy of an opinion 
issued by the Unites States Court of Appeals for the District 
of Columbia Circuit dated October 22, 1999.  (See Richardson 
v. U.S., No. 98-5176 (D.C. Cir. 1999)).  The U.S. Court of 
Appeals overruled the lower court's decision to dismiss the 
appellant's complaint for lack of subject matter 
jurisdiction.  According to the opinion, Mr. Richardson was 
suing the government because he suffered a near toxic 
allergic reaction to the swine flu vaccine, which was given 
to him in November 1976 while he was on active duty at a U.S. 
Air Force Base in Oklahoma City.  Mr. Richardson sought 
damages under the Swine Flu Act of 1976.  

A June 2003 letter from Dr. Muther indicates the doctor had 
treated the veteran for depression since 1997.  It was noted 
that he had neurosyphilis that was detected seven years after 
military service.  The doctor opined, "it is reasonable to 
assume that [the veteran] contracted this syphilis during his 
military service since symptoms of neurosyphilis may be many 
years before they are evident."

In a March 2004 letter from Ms. Aquila-Lloyd, a Psychiatric 
Nurse Practitioner, she indicates the veteran reportedly 
contracted syphilis while on active duty in 1978.  She said 
he was diagnosed with syphilis in 1987 at the Baltimore 
County Health Department, and was then referred to an 
infectious disease physician in Franklin Square Hospital who 
diagnosed him as having neurosyphilis.  She said the 
specialist told him he had contracted the disease 8-10 years 
earlier.  When he was diagnosed, he began feeling depressed.  
He was involuntarily committed for psychosis in 1996 and 
1998, and reported having been arrested for erratic behavior 
in 1996.  At the time of the letter, she stated he was 
diagnosed as having bipolar disorder.  She stated it was 
"conceivable that the neurologic impairment and the 
psychiatric illness are the effect of the tertiary 
syphilis."




Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
This requires a finding that there is a current disability 
that has a relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  However, 
it need not be shown that the disability was present or 
diagnosed during service but only that there is a nexus 
between the current condition and military service, even if 
first diagnosed after service, on the basis of all the 
evidence, including pertinent service medical records.  This 
can be shown by establishing that the disability resulted 
from personal injury or disease incurred in the line of 
duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)


Legal Analysis


1.	Service Connection for Syphilis, including Neurosyphilis

There is no indication the veteran contracted syphilis during 
the period of military service deemed honorable for VA 
purposes.  In August 2001, he reported having a wart on his 
penis in 1980, but this occurred either during the period of 
military service deemed dishonorable, for which VA benefits 
are not available, or after his discharge in October 1980.  

The Board has considered Dr. Muther's opinion in his June 
2003 letter that syphilis may be latent for many years before 
symptoms are apparent.  Therefore, it is difficult to 
determine when exactly the veteran contracted the disease.  
But in this case, he described a wart on his penis occurring 
in 1980 - during a time in which he is not eligible to 
receive VA benefits.  He said the wart healed, and he did not 
worry about it until many years later when he was diagnosed 
with neurosyphilis.  So, according to his own self-reported 
history, the most likely scenario is that he contracted the 
disease in 1980 and it remained latent for about 7 years 
until he developed symptoms consistent with neurosyphilis.  

Regardless of when the veteran contracted syphilis, there is 
no indication he currently has syphilis or neurosyphilis.  He 
was apparently diagnosed and treated in 1988.  In February 
1997, records from Onslow Memorial Hospital were negative for 
syphilis.  Without competent evidence confirming that he 
currently has syphilis or neurosyphilis and linking it to his 
military service, he has no valid claim.  See, e.g., Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. 
Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  See, too, Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).


2.  Service Connection for an Acquired Psychiatric Disorder

The veteran's SMRs are negative for any indication of a 
psychiatric disorder during his military service.  So there 
is no evidence supporting a claim for direct service 
connection.  Instead, he claims his acquired psychiatric 
disorder is secondary to Guillain-Barré syndrome resulting 
from a claimed swine flu vaccination, or alternatively - 
syphilis. 

The first indication of a psychiatric disorder in the record 
is the self-described "breakdown" the veteran had in 1996.  
He was diagnosed with bipolar disorder, and major depressive 
disorder.  In November 2001, he stated he believed his 
nervous problem may have something to do with the swine flu 
vaccine he received in the early part of 1976, and he 
indicated he might possibly have Guillain-Barré syndrome.  In 
support of this contention, he submitted a copy of a decision 
in a lawsuit filed by a different veteran against the 
government for a severe allergic reaction that veteran had to 
the swine flu vaccine.  In 1976, Congress enacted the Swine 
Flu Act, which established strict liability in certain 
circumstances where individuals experienced side-affects from 
the vaccine.  Nervous disorders, including Guillain-Barré 
syndrome, were a commonly reported side-affect.  

There are several problems, however, with the veteran's 
argument here.  First, there is no indication he has been 
diagnosed with Guillain-Barré syndrome, or any other nervous 
disorder caused by the flu vaccine.  Second, there is no 
indication he had any sort of reaction to the vaccine - if, 
indeed, he did receive the particular strain covered by the 
Swine Flu Act.  Records indicate he received a flu vaccine in 
February 1976.  There is no indication, as he has stated, 
that he was hospitalized afterwards due to an allergic 
reaction.  Indeed, contrary to his statements, two weeks 
later he was well enough to play football, and was 
hospitalized only after he injured his elbow during the game.  
So obviously there appears to be no basis for this argument.

The veteran has also claimed that his psychiatric disability 
is secondary to syphilis or neurosyphilis.  But, as 
established earlier, his syphilis and neurosyphilis are not 
service-connected.  So there is no basis for secondary 
service connection even if the two conditions were related.

The Board notes that there was a single diagnosis of post-
traumatic stress syndrome in August 2001.  This diagnosis, 
however, was based solely on the veteran's self-reported 
history, and was given by a licensed professional counselor 
instead of psychiatrist or psychologist.  Furthermore, during 
that evaluation the veteran falsely reported he had a tour of 
duty in Vietnam, therefore bringing into question his overall 
credibility regarding these claims.  


3.  Service Connection for a Right Foot Disability

During the veteran's period of honorable service, there is no 
indication of any injury to or disability involving his right 
foot.  The Board notes he did report pain in his right heel 
during the period of military service deemed dishonorable, 
but, as explained above, VA benefits are not available for 
this time period.  38 U.S.C.A. 
§ 101 (2) (West 2002); 38 C.F.R. § 3.12 (2004).  And, as also 
explained above, there is no indication that this disability 
is secondary to a service connected disability - namely 
Guillain-Barré syndrome and syphilis.

The Board notes that the veteran's SMRs do indicate he 
injured his left foot during a motorcycle accident in 1978.  
So, as explained further in the remand portion of this 
decision, further development is needed as to that claim to 
determine whether there are current residuals of that injury.  
With regard to his right foot, however, the claim for service 
connection must be denied.




4. Service Connection for a Bilateral Knee Disability

There is no indication of a knee disability during the 
veteran's period of honorable military service.  Although 
there is mention of bilateral knee pain during the period of 
military service deemed dishonorable - again, he is not 
eligible for compensation for any condition that arose during 
that time period.  


5.  Service Connection for Warts

The veteran's SMRs indicate he first complained of warts on 
his hands in September 1979, which was during the period of 
military service deemed dishonorable for VA purposes.  SMRs 
are negative for warts during his honorable period of 
service.  In addition, there is no evidence that he currently 
has warts.  So, for these reasons, his claim for service 
connection must be denied.


6.  Benefit of the Doubt Doctrine

For the reasons explained above, the veteran's claims for 
service connection for syphilis, including neurosyphilis, an 
acquired psychiatric disorder, a right foot disability, a 
bilateral knee disability, and warts must be denied because 
the preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2004); see also Alemany v. Brown, 
9 Vet. App. at 519; Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claims for service connection for syphilis, including 
neurosyphilis; an acquired psychiatric disorder; a right foot 
disability; a bilateral knee disability; and warts are 
denied.


REMAND

Unfortunately, the claims for service connection for 
headaches, sinusitis, neck, back, and left foot disabilities 
require further development before a decision can be made.  
There is evidence in the veteran's SMRs that these 
disabilities may have arisen during his period of honorable 
military service.  Moreover, he has provided lay evidence 
that these conditions continue to persist.  

The VCAA requires VA to assist claimants in obtaining 
evidence.  In certain circumstances, this requires obtaining 
a medical examination or opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  VA's duty to obtain 
a medical examination or opinion, however, arises only when, 
as here, there is competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; there is evidence that establishes 
the veteran suffered an event, injury or disease in service; 
and there is evidence that indicates the claimed disability 
or symptoms may be associated with the established event, 
injury or disease in service or with another service-
connected disability.  
38 C.F.R. § 3.159(c)(4) (2004).  The record does not indicate 
the veteran was afforded a VA medical examination for those 
disabilities that may have arisen during his military 
service.  So a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Schedule the veteran for an appropriate VA 
medical examination to determine whether he has 
headaches, sinusitis, back, neck, and left foot 
disabilities.  If so, the examiner should note the 
nature, time of onset, and etiology of the 
disabilities.  

	If these disabilities are present, the examiner 
should render an opinion as to whether it is at 
least as likely as not they are of service origin.  
If no opinion can be rendered, explain why this is 
not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  In 
particular, the examiner should carefully review 
the veteran's SMRs, along with the reports of the 
March 1996 MVA to determine the etiology of his 
claimed musculoskeletal disabilities.  A copy of 
this remand must also be provided to the examiner.  
He or she must note in the examination report 
whether the claims file was reviewed.

	All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

2.	Review the claims file.  If any development is 
incomplete, including if the examination report does 
not contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  
38 C.F.R. § 4.2 (2004); Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Then readjudicate the veteran's claims.  If they remain 
denied, prepare a SSOC and send it to the veteran and 
his representative.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


